12 F.3d 1108
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Loia AIFILI, Defendant-Appellant.
No. 92-50604.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 3, 1993.Decided Nov. 18, 1993.

1
Before:  BROWNING, BEEZER, and TROTT, Circuit Judges

ORDER

2
It is clear from the record that the district court accepted the guilty plea and the plea agreement calling for the imposition of a 10 year sentence to be "calculated pursuant to Sec. 2D1.11 not Sec. 2D1.1 and Sec. 2D1.4."   The sentence is vacated and the case is remanded for resentencing in accord with the plea agreement.  Fed.R.Crim.P. 11(e)(1)(c), (e)(3).   Chizen v. Hunter, 809 F.2d 560 (1987).